People v Barnar (2019 NY Slip Op 00673)





People v Barnar


2019 NY Slip Op 00673


Decided on January 31, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2019

Richter, J.P., Manzanet-Daniels, Tom, Kahn, Singh, JJ.


8263 2435/11

[*1]The People of the State of New York, Respondent,
vMaurice Barnar, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Denise Fabiano of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Matthew B. White of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Troy K. Webber, J.), rendered March 27, 2014, as amended April 23, 2014, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 25 years, unanimously reversed, as a matter of discretion in the interest of justice, and the matter remanded for a new trial.
Reversal in the interest of justice is warranted, based on the principle set forth in People v Velez (131 AD3d 129 [1st Dept 2015]), which was decided after defendant's trial. We have considered and rejected the People's arguments for affirmance.
Because we are ordering a new trial, we find it unnecessary to reach defendant's remaining contentions other than to find that the verdict was supported by legally sufficient evidence and was not against the weight of the evidence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 31, 2019
DEPUTY CLERK